DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the final office (RCE) action on the merits of Application No. 16/604,587 filed on 10/11/2019. Claims 1, 5-9, 13, 22-24, 28, 30, 32, 52, and 53 are pending. Claim 1 is an independent claim. Claims 3-4, 10-12, 14-21, 25-27, 29, 31 and 33-51 have been cancelled.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The certified copy has been filed with application no. NL2018732, filed on 4/18/2017 and NL2020576, filed on 3/13/2018.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, 13, 22-24 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Ruehle  et al. (US 2014/0041986 A1) (hereinafter “Ruehle ”) in view of Schafer et al. (US 2002/0084162 A1) (hereinafter “Schafer”) and further in view of Willeke et al. (WO 2012/062259 A1) (hereinafter “Willeke”) and Hwan (US2015/0167835 A1) (hereinafter “Hwan”). (Note: The machine translation relied upon has been attached to non-final rejection filed on 01/04/2021)
Regarding claim 1, Ruehle discloses a hydraulic system (fig. 3) for a vehicle transmission, the transmission including two or more friction elements (e.g. 16, 16A, and 24’), the hydraulic system (fig. 3) comprising:
a first hydraulic circuit ( see the circuit from the pump 32A’ to the clutch 16A and to the parking lock 24’  through the section 104) arranged for actuating the two or more friction elements (e.g. 16A and 24’,  see para 68, the clutch 16A could be dual friction clutches, one starting clutch and another one separating clutch);
a first electric driven pump (e.g. 32A’) arranged for supplying hydraulic fluid to the first hydraulic circuit; and
a flow restriction (e.g. 48A’) provided in the first hydraulic circuit between an output of the first electric driven pump and a reservoir (e.g. 40) to provide leakage of hydraulic fluid into the reservoir. (see para 108)
wherein the first hydraulic circuit is arranged for generating a line pressure (e.g. by pump 32A’). 
wherein the transmission including two or more hydraulic actuators (e.g. 44A and see the annotated figure A), wherein one of the two or more hydraulic actuators is arranged for actuating a park lock system (e.g. 24’, see para 70, 80-81), 
wherein said one hydraulic actuator (see the annotated figure A) is hydraulically connected to the first hydraulic circuit for direct actuation of the hydraulic actuator using the line pressure.
wherein the one hydraulic actuator is arranged for bringing or maintaining the park lock system in a park position (e.g. S, fig. 1, see para 83) when the line pressure is below a predetermined pressure (see para 83) threshold. (see para 24, 35-35 and 80-99)
Ruehle further discloses: 
a second hydraulic circuit (see the circuit from pump 32 to the clutch 16 and to the parking lock 24’) arranged for lubricating and/or cooling the two or more friction elements (e.g. 16 and 24’) via two cooling/lubricating lines ( has not character numerical, the line from 32 to 16 and the line from 32 to 66);
a second electric pump (e.g. 32) arranged for supplying hydraulic fluid to the second hydraulic circuit,
a flow control element ( has no reference character, see para 75) arranged for controlling flow and/or pressure in the second hydraulic circuit.
Ruehle discloses all the elements of the invention as mentioned above, but fails to disclose the first hydraulic circuit includes a valve arranged for draining the one hydraulic actuator when the line pressure is below the predetermined pressure threshold and the valve arranged for draining the one hydraulic actuator is positioned between the one hydraulic actuator and the first electric driven pump and the flow control element is operated using hydraulic pressure from the first hydraulic circuit, and wherein the first electric pump is arranged for delivering a higher pressure than the second electric pump.
Schafer discloses a parking lock (fig. 1) for a motor vehicle wherein the  hydraulic circuit includes a valve (e.g. 104) arranged for draining the one hydraulic actuator (e.g. 46) when the line pressure is below a predetermined pressure threshold and the valve (104) arranged for draining the one hydraulic actuator is positioned between the one hydraulic actuator (46) and the first electric driven pump (64) so that the excess or unused fluid can be drained out from the system. (see para 35)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ruehle to add a draining valve as taught by Schafer in order to drain the unused fluid from the system.
As a modified, the first hydraulic circuit may have a valve arranged for draining the one hydraulic actuator when the line pressure is below a predetermined pressure threshold.
Willeke teaches a similar hydraulic system (fig. 1) wherein the flow control element (e.g. 40) arranged for controlling flow and/or pressure in the second hydraulic circuit, wherein the flow control element is operated using hydraulic pressure from the first hydraulic circuit (e.g. 10) in order to set a low pressure in the clutch cooling circuit. (see para 46)
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Ruehle/ Schafer to operate the flow control element as taught by Willeke in order to order to set a low pressure in the clutch cooling circuit to minimize power consumption and increase durability by reducing load applied to the hydraulic pump.
As a modified, the flow control element would be able to be operated using hydraulic pressure from the first hydraulic circuit.
However, Ruehle/ Schafer /Willeke does not disclose the first electric pump is arranged for delivering a higher pressure than the second electric pump.
Hwang teaches a similar hydraulic system (fig. 1) including a low-pressure hydraulic pump (e.g. 2) and high pressure hydraulic pump (e.g. 8) in order to improve the fuel economy by minimizing the power consumption and reliability through fail-safe function. (see para 9 and 14).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Ruehle/ Schafer to arrange the first pump supplying higher pressure than the second pump as taught by Hwang in order to improve the fuel economy by minimizing the power consumption and reliability through fail-safe function.
As a modified based on Willeke and Hwang, the flow control element would be able to be operated using hydraulic pressure from the first hydraulic circuit, wherein the first electric pump would be arranged for delivering a higher pressure than the second electric pump.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      

    PNG
    media_image1.png
    522
    1053
    media_image1.png
    Greyscale

                                                        Fig. A: Annotated figure 3 of Ruehle 
Regarding claim 5, Ruehle/ Schafer / Willeke / Hwang discloses the hydraulic system (fig. 3) as modified according to claim 1, Ruehle further discloses wherein hydraulic fluid flowing through the flow restriction is at least partly used for active lubrication of transmission components (e.g. 16, 16A). (see para: 47 and 55)
Regarding claim 6, Ruehle/ Schafer / Willeke / Hwang discloses the hydraulic system (fig. 3) as modified according to claim 1, Ruehle further discloses wherein the flow restriction (e.g. 48 A’) has a fixed geometry.
Regarding claim 7, Ruehle/ Schafer / Willeke / Hwang discloses the hydraulic system (fig. 3) as modified according to claim 2, Ruehle further discloses wherein the first hydraulic circuit includes at least two control elements ( see para 75) arranged for actuating the two or more friction elements (e.g. 16A and 24’), wherein the control elements are operated (via 104 for 24’) using hydraulic pressure from the first hydraulic circuit. 
Regarding claim 8, Ruehle/ Schafer / Willeke / Hwang discloses the hydraulic system (fig. 3) as modified according to claim 1, Ruehle further discloses including a controller ( has no reference character, see para 75) arranged for controlling hydraulic pressure (see para 31 and 75) in the first hydraulic circuit by controlling flow of hydraulic fluid through the flow restriction.
Regarding claim 9, Ruehle/ Schafer / Willeke / Hwang discloses the hydraulic system (fig. 3) according to claim 8, Ruehle further discloses wherein the controller is arranged for controlling a speed of the first electric driven pump. (see para  31 and 75).
Regarding claim 13, Ruehle/ Schafer / Willeke / Hwang discloses the hydraulic system (fig. 3) according to claim 7, Ruehle further discloses wherein the flow control element and/or the at least two control elements include(s) an electric control input. (the actuator 84 is a solenoid actuator and the actuator arrangement can be hydraulic or electromechanical or electric, see para 38, 71 and 75)
Regarding claim 22, Ruehle/ Schafer / Willeke / Hwang discloses a vehicle transmission including the hydraulic system according to claim 1. (see the rejection of claim 1 for more clarification)
Regarding claim 23, Ruehle/ Schafer / Willeke / Hwang discloses the hydraulic system (fig. 3) according to claim 22, Ruehle further discloses the transmission including two or more hydraulic actuators (e.g. 44A, 64 of fig. 1, see para 73, 80, noted that all embodiments have identical park lock systems), wherein one (e.g. 64 of fig. 1) of the two or more hydraulic actuators is arranged for actuating a park lock system (e.g. 24’),
wherein said one hydraulic actuator is hydraulically connected to the first hydraulic circuit for direct actuation of the hydraulic actuator using the line pressure (via line 104, see para 111),
further including mechanical means (e.g. 72, 76 of fig. 1, noted that all embodiments have identical park lock systems) 5 Roell Marie VAN DRUTEN et al. Atty. Docket No. 007938.00291 U.S. Serial No. 16/604,587 (P115227US00)for bringing the park lock system from a park position (see para 89-90) to a non-park position (see para 87-88) when the line pressure (see para 48)  is below a predetermined pressure threshold (see para 87).
Regarding claim 24, Ruehle/ Schafer / Willeke / Hwang discloses the hydraulic system (fig. 3) according to claim 22, Ruehle further discloses comprising:
an override means for overriding the park lock system such that the park lock system can be selectively disengaged in case the line pressure is below a predetermined threshold and/or electric power is off. (see para 93)
Regarding claim 52, Ruehle/ Schafer / Willeke / Hwang discloses the hydraulic system (fig. 3) according to claim 22, Ruehle further discloses wherein the flow control element has a first input (104) connected to the first electric pump (32A’), a second input (has no character numeral, line 32 to 66) connected to the second electric pump (32), and two outputs connected to the two cooling/lubricating lines.
Claims 28, 30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Ruehle  et al. (US 2014/0041986 A1) in view of Schafer et al. (US 2002/0084162 A1) and of Willeke et al. (WO 2012/062259 A1)  and Hwan (US2015/0167835 A1) as set forth in the rejection of claim 24 and further in view of Spaulding (US 2018/0050668 A1).
Regarding claim 28 and 30, Ruehle/ Schafer / Willeke / Hwang discloses teaches all the elements of the invention of claim 24 as discussed above except the override means include retaining means for mechanically preventing releasing of the override means upon deactivating of the override means and the override system is arranged to maintain the park lock in a non-park position without using an electric power.
Spaulding teaches a similar park lock system (fig. 8) wherein the override means include retaining means (e.g.208)  for mechanically preventing releasing of the override means upon deactivating of the override means (e.g. fig. 4, 204) and the override system (e.g. 500)is arranged to maintain the park lock in a non-park position without using an electric power. (see para 5 and 48)
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Ruehle/ Schafer / Willeke / Hwang to employ the parking override system as taught by Spaulding in order to lock the transmission onto the out-of-park mode so that the vehicle system may be serviced while the engine and electric motor are not powered (e.g. when the engine is not running and not in operation, and when the electric motor is not energized).
As a modified, the park lock system would be able to include an override means include retaining means for mechanically preventing releasing of the override means upon deactivating of the override means and the override system is arranged to maintain the park lock in a non-park position without using an electric power.
Regarding claim 32, Ruehle/ Schafer / Willeke / Hwang discloses teaches all the elements of the invention of claim 24 as discussed above except a park lock checking system configured to detect a failure to bring the park lock system in an engaged position.
Spaulding teaches a similar park lock system (e.g. 204) wherein a powertrain control module (e.g. 199) including a control system (e.g. 190) to control the operating mode of park lock system to adjust  a position of the park road of the park lock system (e.g. 153) (see fig. 1, para 35-36 of Spaulding).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Ruehle/ Schafer / Willeke / Hwang to employ the parking control system as taught by Spaulding in order to adjust a position of the park rod of the park lock system so that the park lock system can be engaged or disengaged based on the operation mode such as override, out-of- park position etc.
As a modified, the park lock system would be able to include a park lock checking system configured to detect a failure to bring the park lock system in an engaged position.

Allowable Subject Matter

Claim 53 is objected to as been dependent upon a rejection base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 53, the prior art does not disclose or render obvious a directional valve, wherein the pressure regulator is configured for providing a pilot pressure for operating the directional valve, wherein the directional valve uses the line pressure of the first hydraulic circuit and flow in the second hydraulic circuit is controlled by the second electric pump, in combination with the other elements required by the claim.
Ruehle et al. (US 2014/0041986 A1) discloses a hydraulic system (fig. 3) for a vehicle transmission, the transmission including two or more friction elements (e.g. 16, 16A, and 24’), wherein pressure in the first (e.g. 32A’ to 16A) and second hydraulic circuit (e.g. 32 to 24’) is controlled by the line pressure of the first hydraulic circuit (e.g. 32A’ to 16A), and further wherein the flow control element, for controlling flow and/or pressure in the second hydraulic circuit, comprises a pressure regulator (46A) but fails to disclose a directional valve, wherein the pressure regulator is configured for providing a pilot pressure for operating the directional valve, wherein the directional valve uses the line pressure of the first hydraulic circuit and flow in the second hydraulic circuit is controlled by the second electric pump.
 Schuler et al. (US 20130118852 A1) discloses a clutch transmission, in particular a dual-clutch transmission for a vehicle, such as a motor vehicle, includes at least one automatic transmission with a hydraulically actuatable clutch and at least one hydraulically actuatable gear actuator, and a hydraulic circuit having a tank supplying an unpressurized hydraulic medium and a pressure source supplying a pressurized hydraulic medium wherein pressure in the first (59) and second hydraulic circuit (e.g. 87, 139) is controlled by the line pressure of the first hydraulic circuit (e.g. 59), and further wherein the flow control element, for controlling flow and/or pressure in the second hydraulic circuit, comprises a pressure regulator (e.g. 141) and a directional valve (e.g. 159, 179), wherein the pressure regulator is configured for providing a pilot pressure for operating the directional valve, wherein the directional valve uses the line pressure of the first hydraulic circuit and flow in the second hydraulic circuit is controlled by the second electric pump (7).
There is no motivation provided in the prior art to combine Ruehle and Schuler to arrive at the claimed invention, absent hindsight.  
Further, it would not have been obvious to have modified Ruehle to include a directional valve because the hydraulic circuit of Ruehle is designed for controlling the actuator without any intermediate valves (see para 07-08, 11, 30 of Ruehle), as this feature is best understood. In other words, adding a directional valve to the circuit of Ruehle will destroy the intended purpose of invention of Ruehle.

Remarks and Response
Applicant's arguments filed on 06/221/2022 have been fully considered and they are partially persuasive for the reasons set forth below.

Response to Arguments
Regarding claim 1, applicant argues “"via two cooling/lubricating lines.”.  This is not persuasive. Ruehle ref. discloses two cooling/lubricating lines (e.g. has no character numerical, the line from 32 to 16 and the line from 32 to 66) which are connected to two outputs. The examiner respectfully disagrees.
 The argument regarding drain valve has been addressed in the response section of non-final rejection filed on 01/18/2022. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Ishikawa et al. (US 20170268673 A1) discloses a parking lock device wherein a hydraulic circuit 31 is arranged for actuating a parking lock device 12 and a hydraulic actuator 25 is arranged for maintaining the park lock system in a park/non-park position when the line pressure is below/above the predetermined pressure threshold.
	
Kuehn et al. (US 20070044650 A1) discloses a valve system including a controller and a valve including a valve element and a valve bore. The valve element is selectively movable relative to the valve bore at least partially in response to a signal communicated from a controller. The communicated signal is at least partially based on a load on the actuator and a determined pressured drop. The determined pressure drop is at least partially based on a hysteretic filter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Farhana Pervin whose telephone number is 571-272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.P/Examiner, Art Unit 3655

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655